Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 06/01/2020 in which the claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“means for providing electricity;
means for capturing video data, said video data capturing means ..;
 means for networking said primary video data capturing means and secondary video data capturing means; 
means for activating or deactivating said video data capturing means including: 
means for storing video captured from said video data capturing means;
 means for regulating power going into said video data activating or deactivating means including: means for detecting an object or subject” in claim 18.


means for storing video recordings from said video data capturing means;
 means for regulating power going into said video data activating or deactivating means including: 
means for detecting an object or subject within a predetermined vicinity of the vehicle”VNGVNGO 1/N49 in claim 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	The corresponding structures are found in Para [00104], [00109] & Figs. 2  power supply/battery, primary and secondary cameras with hardware components, Para[00121] & Fig. 5 CPU and memory, Para[00106] & Para[00108] & Fig. 2 memory, low power processor, main processor 218, and Fig. 3 & para[00110] neural network 302 may be implemented in the low-power processor 208 and main processor 218, para[00111] & Fig. 4 discloses the overall software and hardware flow.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7. 	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
 	Here Claim 7 is a repetition of the limitation as in claim 3, hence applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claims 18-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Moloney et al. (US 2019/0222756 A1). 

 	Regarding claim 18, Moloney discloses a system comprising: means for providing electricity (Para[0040] – [0041] & Fig. 4 teaches electrical current/power, Para[0045], [0048] & Fig. 1b teaches of battery power); means for capturing video data, said video data capturing means  (para[0016] & Fig. 1A teaches of the mobile camera 100 includes a plurality of cameras 102), comprises: a primary video data capturing means (Para[0018] & Figs. 1A-1B teaches of the low-resolution camera 102 a, b); and at least one or more wired or wireless secondary video data capturing means into engagement with said primary video data capturing means (Para[0018] – [0019] teaches FIGS. 1A and 1B, the plurality of cameras 102 includes two low-resolution cameras 102a, b and two high-resolution cameras 102c,d connected to the Vision processing unit (VPU) 108 via any suitable interface); means for networking said primary video data capturing means and secondary video data capturing means (Para[0030] & Figs. 1A, 2 networked mobile cameras 204); means for activating or (Para[0019]- [0020] teaches of the low-resolution camera 102 a, b and high-resolution camera 102c is in circuit directly with the VPU 108 & Figs. 5A-5B and VPU detecting visual feature of interest and transitions to higher-power active mode) including: means for storing video captured from said video data capturing means (para[0025], [0029] teaches mobile cameras output visual captures for storing at a host device and generate video memories and/or at a cloud device and network based system in which the mobile phone host devices 202 communicate with storage devices of the network-based system); means for regulating power going into said video data activating or deactivating means (Para[0037] –[0040] & Figs. 3-4  teaches of the multiple power-level operating state for use in mobile camera of 100, 204, figs. 1A-1B, 2 ex :low-power feature monitoring mode and high-power modes and used to control power-on or active state) including: means for detecting an object or subject (Para[0020] & Figs. 1A-1B , 6 teaches of VPU 108 detects a visual feature of interest in one or more visual captures from the low-resolution camera(s) 102a,b); and VNGVNGO 1/N48wherein said power regulating means is configured to regulate activities of said video data activating or deactivating means by waking up said video data activating or deactivating means or putting to sleep said video data activating or deactivating means based on whether an object or subject is detected (Para[0020] & para[0041] –[0047]  Figs. 1A-1B& 6 teaches of VPU 108.  When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c, d is/are placed or set in an active mode to be powered up to capture a higher quality visual capture (e.g., of the visual feature of interest) than is possible of being captured using the low-resolution cameras 102a, b).  

 	Regarding claim 19, Moloney further discloses the system, wherein said waking up or putting to sleep is further based on detecting the subject's type, detecting the subject's distance, and detecting the subject's motion (para[0039] teaches the operating states of the example multiple power-level operating state hierarchy 300 include an example reset state 302, an example motion feature detection state 304, an example audio feature detection state 306, an example low-resolution camera feature detection state 308, an example computer vision processing feature detection state 310, an example CNN feature detection state 312).


Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

13. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14. 	Claims  1- 3, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (US 2019/0222756 A1) in view of Viswanathan et al. (US 2020/0175339 A1).

 	Regarding claim 1, Moloney discloses a system comprising: a power supply for providing electricity (Para[0040] – [0041] & Fig. 4 teaches electrical current/power Para[0045], [0048] & Fig. 1b teaches of battery power); a camera network (para[0016] & Fig. 1A teaches of the mobile camera 100 includes a plurality of cameras 102), said camera network comprises: a primary camera (Para[0018] & Figs. 1A-1B teaches of the low-resolution camera 102 a, b); and at least one or more wired or wireless secondary cameras, said one or more wired or wireless secondary cameras are into engagement with said primary camera (Para[0018] – [0019] teaches FIGS. 1A and 1B, the plurality of cameras 102 includes two low-resolution cameras 102a, b and two high-resolution cameras 102c,d connected to the Vision processing unit (VPU) 108 via any suitable interface); a network connector component that is Para[0030] & Figs. 1A, 2 networked mobile cameras 204); high-performance power active mode (Para[0020] teaches When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c,d is/are placed or set in an active mode to be powered up to capture a higher quality visual capture (e.g., of the visual feature of interest) than is possible of being captured using the low-resolution cameras 102a,b), comprises high-performance components: a main processor coupled to said camera network (Para[0019] & FIG. 1B, and high-resolution camera 102c is in circuit directly with the VPU 108 & Figs. 5A-5B); and a memory, wherein said memory is configured to store video recordings from said camera network (para[0025], [0029] teaches mobile cameras output visual captures for storing at a host device and generate video memories and/or at a cloud device and network based system in which the mobile phone host devices 202 communicate with storage devices of the network-based system); a low-power active mode, said low-power active mode is configured to regulate power going into said high-performance active mode, having low performance components: a low-power sensor, said low-power sensor is configured to detect an object or subject (para[0020] teaches to conserve battery power, the mobile camera 100 operates in a low-power feature monitoring mode in which the high-resolution camera(s) 102c,d is/are placed or set in a low-power standby mode (e.g., a mode in which the high-resolution camera(s) 102c,d consume very little power or no power); and VNGVNGO 1/N45a low power processor that is configured to process data received from said low-power sensor (para[0020] teaches the low-resolution cameras 102a,b consume substantially lower power than the high-resolution cameras 102c,d and the low-resolution camera 102 a, b is in circuit directly with the VPU 108); and wherein said low-power sensor is configured to regulate activities of said high-performance power active mode by waking up said high-performance components or putting to sleep said high-performance components based on whether an object or subject is detected (Para[0020] & Figs. 1A-1B teaches of VPU 108 detects a visual feature of interest in one or more visual captures from the low-resolution camera(s) 102a,b.  When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c, d is/are placed or set in an active mode to be powered up to capture a higher quality visual capture (e.g., of the visual feature of interest) than is possible of being captured using the low-resolution cameras 102a, b).  
 	Moloney does not explicitly disclose a high-performance power domain subsystem coupled to said camera network with said network connector component, in which said a high-performance power domain subsystem comprises high-performance components; a low-power domain subsystem, said low-power domain subsystem is configured to regulate power going into said high-performance power domain subsystem, said low-power domain subsystem having low performance components. However Viswanathan discloses high-performance power domain subsystem coupled to said camera network with said network connector component, in which said a high-performance power domain subsystem comprises high-performance components (Para[0030]- [0036] & Fig. 1 teaches of higher power perception system 111a is power-heavy and consumes significant amounts of power based on the image data collected by camera sensors 115 of the perception system 107 of the vehicle 101); a low-power domain subsystem, said low-power domain subsystem is configured to regulate power going into said high-performance power domain subsystem, said low-power domain subsystem (Para[0030] –[0036] & Fig. 1 teaches lower power consumption 111n and based on architectures that provide varying degrees of power consumption reduction relative to high power perception system 111a).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method of transitioning a mobile camera body from a first feature detection state to a second feature detection state in response to the first convolutional neural network recognizing a first feature, where the mobile camera body operates using higher power consumption in the second feature detection state than in the first feature detection state of Moloney with the method  involving determining that a device is equipped with a first perception system and a second perception system.  The second perception system is used to operate a lower-power consumption mode than the first perception system to process image data for image recognition of Viswanathan in order to provide a system in which reduces power consumption by training the machine learning model of the perception systems by using a cost function based on power consumption reduction.

	Regarding claim 2, Moloney in view of Viswanathan discloses the system of claim 1, Moloney discloses further comprising a neural network implemented on said low power processor in each said camera (para[0023], [0037] & Fig. 1A teaches VPU 108 provided with convolutional neural network (CNN), wherein said neural network is configured to be operable for determining whether to activate or de-activate said high-performance power active mode in each said camera (Abstract & Para[0037] & Fig. 3 teaches of  low-power feature monitoring mode, a mobile camera 100, 204 may monitor motion sensor data, audio sensor data and/or low-resolution visual captures (e.g., performing CNN inference processes) to identify trigger features that could cause the mobile camera 100, 204 to transition to one or more higher power modes).  Viswanathan further discloses high-performance power domain subsystem (Fig. 1). Motivation to combine as indicated in claim 1.

 	Regarding claim 3, Moloney further discloses the system, wherein determining whether to activate or de-activate said high-performance power active mode is further based on detecting the subject's type, detecting the subject's distance, and detecting the subject's motion (para[0039] teaches the operating states of the example multiple power-level operating state hierarchy 300 include an example reset state 302, an example motion feature detection state 304, an example audio feature detection state 306, an example low-resolution camera feature detection state 308, an example computer vision processing feature detection state 310, an example CNN feature detection state 312). Viswanathan further discloses high-performance power domain subsystem (Fig. 1). Motivation to combine as indicated in claim 1.

 	Regarding claim 17, Viswanathan further discloses the system, wherein said waking up comprises closing a switch to connect said high-performance components to para [0038] & Fig. 3 teaches of the system selection module 203 uses or continues to use the default high power consumption perception system 111a (e.g., the first perception system) (step 307).  If the battery level is below the battery threshold level or meets a corresponding range, then the system selection module 203 switches from the first perception system (e.g., high power perception system 111a) to the second perception system (e.g., low power perception system 111n) based on determining that the battery level is below a threshold battery level (step 309). Motivation to combine as indicated in claim 1.

 	Regarding claim 20, Moloney discloses a system comprising: a camera network disposed on a vehicle (para [0015] – [0017], [0022] & Fig. 1A teaches of the mobile camera 100 includes a plurality of cameras 102 and implemented to access visual captures of vehicles. The IMU 104 of Figs. 1A-1B is an electronic device that measures and reports movements in 3D space associated with carrier ex: vehicle), said camera network comprises: a primary camera (Para[0018] & Figs. 1A-1B teaches of the low-resolution camera 102 a, b); and at least one or more wired or wireless secondary cameras, said one or more wired or wireless secondary cameras are into engagement with said primary camera (Para[0018] – [0019] teaches FIGS. 1A and 1B, the plurality of cameras 102 includes two low-resolution cameras 102a, b and two high-resolution cameras 102c,d connected to the Vision processing unit (VPU) 108 via any suitable interface); a network connector component that is configured to Para[0030] & Figs. 1A, 2 networked mobile cameras 204); means for activating or deactivating said camera network via said network connector (Para[0019]- [0020] teaches of the low-resolution camera 102 a, b and high-resolution camera 102c is in circuit directly with the VPU 108 & Figs. 5A-5B and VPU detecting visual feature of interest and transitions to higher-power active mode) including: means for storing video recordings from said video data capturing means (para[0025], [0029] teaches mobile cameras output visual captures for storing at a host device and generate video memories and/or at a cloud device and network based system in which the mobile phone host devices 202 communicate with storage devices of the network-based system); means for regulating power going into said video data activating or deactivating means including: means for detecting an object or subject within a predetermined vicinity of the vehicle (Para[0020] & Figs. 1A-1B teaches of VPU 108 detects a visual feature of interest in one or more visual captures from the low-resolution camera(s) 102a,b.  When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c,d is/are placed or set in an active mode to be powered up to capture a higher quality visual capture (e.g., of the visual feature of interest) than is possible of being captured using the low-resolution cameras 102a,b); battery for providing electricity (Para[0040] – [0041] & Fig. 4 teaches electrical current/power Para[0045], [0048] & Fig. 1b teaches of battery power); VNGVNGO 1/N49wherein said power regulating means is configured to regulate activities of said camera network activating or deactivating means by waking up or putting to sleep (Para[0020] & Figs. 1A-1B teaches of VPU 108 detects a visual feature of interest in one or more visual captures from the low-resolution camera(s) 102a,b.  When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c,d is/are placed or set in an active mode to be powered up to capture a higher quality visual capture (e.g., of the visual feature of interest) than is possible of being captured using the low-resolution cameras 102a,b); and wherein waking up or putting to sleep is further based on detecting the subject's distance to the vehicle, and detecting the subject's motion (para[0039] teaches the operating states of the example multiple power-level operating state hierarchy 300 include an example reset state 302, an example motion feature detection state 304, an example audio feature detection state 306, an example low-resolution camera feature detection state 308, an example computer vision processing feature detection state 310, an example CNN feature detection state 312).
 	Moloney does not explicitly disclose and wherein waking up comprises closing a switch that connects said camera network activating or deactivating means to said battery and putting to sleep comprises opening the switch to disconnect said camera network activating or deactivating means from said battery. However de Miranda discloses and wherein waking up comprises closing a switch that connects said camera network activating or deactivating means to said battery and putting to sleep comprises opening the switch to disconnect said camera network activating or deactivating means from said battery (para [0038] & Fig. 3 teaches of the system selection module 203 uses or continues to use the default high power consumption perception system 111a (e.g., the first perception system) (step 307).  If the battery level is below the battery threshold level or meets a corresponding range, then the system selection module 203 switches from the first perception system (e.g., high power perception system 111a) to the second perception system (e.g., low power perception system 111n) based on determining that the battery level is below a threshold battery level (step 309)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method of transitioning a mobile camera body from a first feature detection state to a second feature detection state in response to the first convolutional neural network recognizing a first feature, where the mobile camera body operates using higher power consumption in the second feature detection state than in the first feature detection state of Moloney with the method  involving determining that a device is equipped with a first perception system and a second perception system.  The second perception system is used to operate a lower-power consumption mode than the first perception system to process image data for image recognition of Viswanathan in order to provide a system in which reduces power consumption by training the machine learning model of the perception systems by using a cost function based on power consumption reduction.

15. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (US 2019/0222756 A1) in view of Viswanathan et al. (US 2020/0175339 A1) and Cammarota et al. (US 2020/0073636 A1).

Regarding claim 4, Moloney in view of Viswanathan discloses the system of claim 3, Moloney further discloses low-power sensor (para [0020] teaches mobile camera 100 operates in a low-power feature monitoring mode). Moloney in view of Viswanathan does not explicitly disclose in which said neural network comprises a convolution that is configured to filter and scale down data from said sensor, to reduce required processing. However Cammarota discloses in which said neural network comprises a convolution that is configured to filter and scale down data from said sensor, to reduce required processing (para [0052] – [0055] & Fig. 3 teaches of convolution blocks 354A-354B include convolution layers 356 with one or more convolutional filters and input data 352 (e.g., images, audio, video, sensor data and/or other input data) supplied at the first of the convolution blocks 354A).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method of transitioning a mobile camera body from a first feature detection state to a second feature detection state in response to the first convolutional neural network recognizing a first feature, where the mobile camera body operates using higher power consumption in the second feature detection state than in the first feature detection state of Moloney in view of Viswanathan with the method for performing multiply-accumulate operations in convolutional neural networks in order to provide a system that is improved by performing address generation and table look up in parallel to the actual multiply-accumulate operation, reduces over-fitting and thus enables larger models to achieve better generalization.

para[0050]- [0051] teaches of the rectified linear unit may reduce training issue known as vanishing gradients). Motivation to combine as indicated in claim 4.

16. 	 Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (US 2019/0222756 A1) in view of Viswanathan et al. (US 2020/0175339 A1) and Cammarota et al. (US 2020/0073636 A1) in further view of  Givental et al. (US 2020/0342252 A1). 

 	Regarding claim 6, Moloney in view of Viswanathan and Cammarota discloses the system of claim 5, Moloney further discloses the system low-power sensor data (para[0020] teaches mobile camera 100 operates in a low-power feature monitoring mode) and used to determine whether to activate or de-activate said high-performance power active mode (Abstract & Para[0037] & Fig. 3 teaches of  low-power feature monitoring mode, a mobile camera 100, 204 may monitor motion sensor data, audio sensor data and/or low-resolution visual captures (e.g., performing CNN inference processes) to identify trigger features that could cause the mobile camera 100, 204 to transition to one or more higher power modes). Viswanathan further discloses high-performance power domain subsystem (Fig. 1). 
 		Moloney in view of Viswanathan and Cammarota does not explicitly disclose in which said neural network further comprises a flattening stage that is Para[0037], [0088] teaches of CNN comprises flattening layer that coverts the resultant arrays generated by the pooling layer into a  single long continuous linear vector , fully connected dense hidden layers which learn non-linear functions of combinations of the extracted features (now flattened into a vector representation by the flattening layer)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method of transitioning a mobile camera body from a first feature detection state to a second feature detection state in response to the first convolutional neural network recognizing a first feature, where the mobile camera body operates using higher power consumption in the second feature detection state than in the first feature detection state performing multiply-accumulate operations in convolutional neural networks of Moloney in view of Viswanathan and Cammarota with the method for performing advanced image recognition to identify and score threats to computing system resources, involves outputting classification output indicating prediction of predefined classifications that applies to event of Givental in order to provide a system in which amount of manual effort needed to investigate alerts and generate appropriate responses to actual threats is reduced. 

 	Regarding claim 7, Moloney in view of Viswanathan and Cammarota in further view of  Givental discloses the system of claim 6, Moloney further discloses the system, active mode is further based on detecting the subject's type, detecting the subject's distance, and detecting the subject's motion (para[0039] teaches the operating states of the example multiple power-level operating state hierarchy 300 include an example reset state 302, an example motion feature detection state 304, an example audio feature detection state 306, an example low-resolution camera feature detection state 308, an example computer vision processing feature detection state 310, an example CNN feature detection state 312). Viswanathan further discloses high-performance power domain subsystem (Fig. 1).  Motivation to combine as indicated in claim 6.

	Regarding claim 8, Moloney in view of Viswanathan and Cammarota in further view of  Givental discloses the system of claim 7, Moloney further discloses comprising a Run Down Timer, wherein said Run Down Timer is configured to de-activate said high-performance power active mode if any of said detection fails, and ends any video recording (Para[0077] teaches after a threshold duration of time or a threshold number of times that the VPU 108 does not detect a feature of interest in the sensor data at block 616, the VPU 108 may transition the camera 100, 204 back to a previous operating state, and control returns to block 602).  Viswanathan further discloses high-performance power domain subsystem (Fig. 1). Motivation to combine as indicated in claim 6.

active mode (Para [0041] teaches of timer to schedule periodic or aperiodic wake up events and during wakeup events, the mobile camera 100, 204 may analyze input sensor data to identify trigger features that cause the mobile camera 100, 204 to transition to higher power states).  Viswanathan further discloses high-performance power domain subsystem (Fig. 1). Motivation to combine as indicated in claim 6.

 	Regarding claim 10, Moloney in view of Viswanathan and Cammarota in further view of Givental discloses the system of claim 8, Moloney further discloses the system in which said camera network is activated to start video recording upon said high-performance power active mode being activated (Para [0015], [0040], [0046], [0077] & Fig. 4 teaches of highest power state is the video capture state 316).  Viswanathan further discloses high-performance power domain subsystem (Fig. 1). Motivation to combine as indicated in claim 6.

 	Regarding claim 11, Moloney in view of Viswanathan and Cammarota in further view of Givental the system of claim 10, Moloney further discloses the system, further comprising a memory for storing video recording from said camera network (Para [0025], [0029] teaches image/video output mode in which the mobile cameras output visual captures for storing at a host device and/or at a cloud service).  

17. 	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (US 2019/0222756 A1) in view of Viswanathan et al. (US 2020/0175339 A1) and de Miranda et al. (US 2008/0204556 A1).

 	Regarding claim 12, Moloney in view of Viswanathan discloses the system of claim 1, Moloney in view of Viswanathan does not explicitly disclose in which said primary camera is disposed on a section of a front windshield of a vehicle. However de Miranda discloses in which said primary camera is disposed on a section of a front windshield of a vehicle (Fig. 2 video camera placed within the interior of the front vehicle windshield).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method of transitioning a mobile camera body from a first feature detection state to a second feature detection state in response to the first convolutional neural network recognizing a first feature, where the mobile camera body operates using higher power consumption in the second feature detection state than in the first feature detection state of Moloney in view of Viswanathan with the method of providing real-time video for vehicle security of de Miranda in order to provide a system for providing video monitoring and alerting

 	Regarding claim 13, de Miranda further discloses the system, in which said one or more secondary cameras comprises a camera disposed on a back section of said vehicle, a camera disposed on left side section of said vehicle, and a camera disposed on a right side section of said vehicle (Figs. 4, 6 video camera within the interior of the rear vehicle windshield, and left and right vehicle side mirror incorporating video cameras). Motivation to combine as indicated in claim 12.

 	Regarding claim 14, de Miranda discloses the system, in which said power supply comprises vehicle battery (para [0027] & Fig. 9 teaches of the vehicle 10 car battery power source). Motivation to combine as indicated in claim 12.

 	Regarding claim 15, de Miranda discloses the system, further comprising a power supply circuit, wherein said power supply circuit is configured to switch said vehicle battery to a camera battery (para [0027] - [0028] & Fig. 9 teaches due to the low power output of camera 15 power source 15C can be battery power or power can be hardwired to each camera 15 from a source within vehicle 10).  Motivation to combine as indicated in claim 12.

 	Regarding claim 16, Moloney further discloses the system, further comprising a remote device, said remote device is configured to control said camera network, in which said remote device comprises a mobile phone, tablet, PC, smartwatch, or server (para[0050] teaches Policies for controlling operating states and/or transitions between the operating states may be user defined (e.g., via the mobile phone host devices 202 of FIG. 2) and/or system defined (e.g., programmed and/or stored in a configuration file by a developer or manufacturer).  

Conclusion
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.